Order entered January 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-00053-CR

                             THE STATE OF TEXAS, Appellant

                                                 V.

                                  ANTHONY HILL, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX14-90030-V

                                             ORDER
       The Court has received the State’s notice of appeal from the trial court’s order granting

appellee’s pretrial application for writ of habeas corpus. This is an accelerated criminal appeal

under Texas Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, the clerk’s record containing all the documents related to the pretrial

application for writ of habeas corpus, including the trial court’s written order ruling on the

application for writ of habeas corpus.

       We ORDER Peri Wood, official court reporter of the 292nd Judicial District Court, to

file or coordinate the filing, within FIFTEEN DAYS of the date of this order, of the reporter’s

record from the hearing on the pretrial application for writ of habeas corpus.
        The State’s brief is due by FEBRUARY 18, 2015. Appellee’s brief is due by MARCH

6, 2015. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted, without argument, on April 10, 2015 to a panel consisting

of Justices Francis, Lang-Miers, and Whitehill See TEX. R. APP. P. 31.2, 39.1.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood,

official court reporter, 292nd Judicial District Court; Felicia Pitre, Dallas County District Clerk;

and to counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE